
	
		II
		112th CONGRESS
		1st Session
		S. 1118
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Hoeven (for himself,
			 Mr. Conrad, Mr.
			 Cornyn, Mr. Wicker,
			 Ms. Klobuchar, Mr. Alexander, Mr.
			 Enzi, Mr. Franken,
			 Mr. Portman, Mr. Johanns, and Mr.
			 Sessions) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To authorize the construction and maintenance of levees
		  on property acquired under hazard mitigation grant programs of the Federal
		  Emergency Management Agency.
	
	
		1.Short titleThis Act may be cited as the
			 FEMA Common Sense and Cost
			 Effectiveness Act of 2011.
		2.Construction and
			 maintenance of levees
			(a)Stafford
			 Act
				(1)Predisaster
			 mitigation programSection 203(e) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(e)) is amended by
			 adding at the end the following:
					
						(3)Construction of
				levees on acquired landsSubject to paragraph (4), and
				notwithstanding any requirement that property acquired or accepted under this
				section be dedicated and maintained in perpetuity as open space for the
				conservation of natural flood plain functions, if financial assistance provided
				under this section is used to acquire or accept property for open space
				purposes, the President may permit the construction or maintenance on the
				property of—
							(A)a levee that is
				federally owned and operated;
							(B)a permanent levee
				that is federally constructed and non-federally operated and maintained;
							(C)a levee—
								(i)that is federally
				constructed as a nonpermanent levee;
								(ii)that a
				non-Federal entity desires to operate and maintain as a permanent levee;
				and
								(iii)the owners of
				which—
									(I)are participating
				in the emergency response to natural disasters program established under
				section 5 of the Act entitled An Act authorizing the construction of
				certain public works on rivers and harbors for flood control, and for other
				purposes, approved August 18, 1941 (33 U.S.C. 701n); or
									(II)begin
				participating in the program described in subclause (I) within a reasonable
				period of time, as determined by the President, after the date on which the
				levee is constructed; and
									(D)a non-Federal
				levee the owners of which are participating in the program described in
				subparagraph (C)(iii)(I).
							(4)Downstream
				communitiesThe President may deny an application to construct or
				maintain a levee described in paragraph (3) if the levee poses a significant
				threat of harm to downstream
				communities.
						.
				(2)Hazard
			 mitigation grant programSection 404(b) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(b)) is
			 amended—
					(A)in paragraph
			 (2)(B)—
						(i)in
			 clause (i), by inserting except for the construction or maintenance of a
			 structure described in clause (ii) (including a levee), before
			 any property; and
						(ii)in
			 clause (ii)—
							(I)in subclause
			 (II), by striking or at the end;
							(II)by redesignating
			 subclause (III) as subclause (IV); and
							(iii)by inserting
			 after subclause (II) the following:
							
								(III)subject to
				paragraph (5), a levee described in paragraph (4);
				or
								; and
						(B)by adding at the
			 end the following:
						
							(4)LeveesA
				levee described in this paragraph is—
								(A)a levee that is
				federally owned and operated;
								(B)a permanent levee
				that is federally constructed and non-federally operated and maintained;
								(C)a levee—
									(i)that is federally
				constructed as a nonpermanent levee;
									(ii)that a
				non-Federal entity desires to operate and maintain as a permanent levee;
				and
									(iii)the owners of
				which—
										(I)are participating
				in the emergency response to natural disasters program established under
				section 5 of the Act entitled An Act authorizing the construction of
				certain public works on rivers and harbors for flood control, and for other
				purposes, approved August 18, 1941 (33 U.S.C. 701n); or
										(II)begin
				participating in the program described in subclause (I) within a reasonable
				period of time, as determined by the President, after the date on which the
				levee is constructed; and
										(D)a non-Federal
				levee the owners of which are participating in the program described in
				subparagraph (C)(iii)(I).
								(5)Downstream communitiesThe President may deny an application to
				construct or maintain a levee described in paragraph (4) if the levee poses a
				significant threat of harm to downstream
				communities.
							.
					(b)Construction of
			 levees under hazard mitigation programs relating to floods
				(1)Flood
			 mitigation assistanceSection 1366 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4104c) is amended by adding at the end the
			 following:
					
						(n)Construction of
				levees on acquired lands
							(1)In
				generalSubject to paragraph (2), and notwithstanding any
				requirement that property acquired or accepted under this section be dedicated
				and maintained in perpetuity as open space for the conservation of natural
				flood plain functions, if the mitigation activities funded under subsection (a)
				include the acquisition or acceptance of property for open space purposes, the
				Administrator may permit the construction or maintenance on the property
				of—
								(A)a levee that is
				federally owned and operated;
								(B)a permanent levee
				that is federally constructed and non-federally operated and maintained;
								(C)a levee—
									(i)that is federally
				constructed as a nonpermanent levee;
									(ii)that a
				non-Federal entity desires to operate and maintain as a permanent levee;
				and
									(iii)the owners of
				which—
										(I)are participating
				in the emergency response to natural disasters program established under
				section 5 of the Act entitled An Act authorizing the construction of
				certain public works on rivers and harbors for flood control, and for other
				purposes, approved August 18, 1941 (33 U.S.C. 701n); or
										(II)begin
				participating in the program described in subclause (I) within a reasonable
				period of time, as determined by the Administrator, after the date on which the
				levee is constructed; and
										(D)a non-Federal
				levee the owners of which are participating in the program described in
				subparagraph (C)(iii)(I).
								(2)Downstream communitiesThe Administrator may deny an application
				to construct or maintain a levee described in paragraph (1) if the levee poses
				a significant threat of harm to downstream
				communities.
							.
				(2)Grants for
			 repetitive insurance claim propertiesSection 1323 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4030) is amended by adding at
			 the end the following:
					
						(c)Construction of levees on acquired
				lands
							(1)In generalSubject to paragraph (2), and
				notwithstanding any requirement that property acquired or accepted under this
				section be dedicated and maintained in perpetuity as open space for the
				conservation of natural flood plain functions, if the mitigation activities
				funded under subsection (a) include the acquisition or acceptance of property
				for open space purposes, the Administrator may permit the construction or
				maintenance on the property of—
								(A)a levee that is
				federally owned and operated;
								(B)a permanent levee
				that is federally constructed and non-federally operated and maintained;
								(C)a levee—
									(i)that is federally
				constructed as a nonpermanent levee;
									(ii)that a
				non-Federal entity desires to operate and maintain as a permanent levee;
				and
									(iii)the owners of
				which—
										(I)are participating
				in the emergency response to natural disasters program established under
				section 5 of the Act entitled An Act authorizing the construction of
				certain public works on rivers and harbors for flood control, and for other
				purposes, approved August 18, 1941 (33 U.S.C. 701n); or
										(II)begin
				participating in the program described in subclause (I) within a reasonable
				period of time, as determined by the Administrator, after the date on which the
				levee is constructed; and
										(D)a non-Federal
				levee the owners of which are participating in the program described in
				subparagraph (C)(iii)(I).
								(2)Downstream communitiesThe Administrator may deny an application
				to construct or maintain a levee described in paragraph (1) if the levee poses
				a significant threat of harm to downstream
				communities.
							.
				(3)Severe
			 repetitive loss programSection 1361A(g) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4102a(g)) is amended—
					(A)in paragraph (1),
			 by striking the period at the end and inserting the following: “, including
			 that, subject to paragraph (5), and notwithstanding any requirement that
			 property acquired or accepted under this section be dedicated and maintained in
			 perpetuity as open space for the conservation of natural flood plain functions,
			 the Administrator may permit the construction or maintenance on such property
			 of—
						
							(A)a levee that is
				federally owned and operated;
							(B)a permanent levee
				that is federally constructed and non-federally operated and maintained;
							(C)a levee—
								(i)that is federally
				constructed as a nonpermanent levee;
								(ii)that a
				non-Federal entity desires to operate and maintain as a permanent levee;
				and
								(iii)the owners of
				which—
									(I)are participating
				in the emergency response to natural disasters program established under
				section 5 of the Act entitled An Act authorizing the construction of
				certain public works on rivers and harbors for flood control, and for other
				purposes, approved August 18, 1941 (33 U.S.C. 701n); or
									(II)begin
				participating in the program described in subclause (I) within a reasonable
				period of time, as determined by the Administrator, after the date on which the
				levee is constructed; and
									(D)a non-Federal
				levee the owners of which are participating in the program described in
				subparagraph (C)(iii)(I).
							;
				and
					(B)by adding at the
			 end the following:
						
							(5)Downstream communitiesThe Administrator may deny an application
				to construct or maintain a levee described in paragraph (1) if the levee poses
				a significant threat of harm to downstream
				communities.
							.
					(c)Applicability
			 of amendmentsThe amendments made by this section shall apply to
			 all property acquired or accepted pursuant to section 203 or 404 of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133 and
			 5170c) or section 1323, 1366, or 1361A of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4030, 4104c, and 4102a) before, on, or after the date of
			 enactment of this Act.
			
